DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 6/1/2022 have been entered. Claims 13, 16 and 25 have been amended and claims 17-21 and 28-32 are cancelled. 
Reasons for Allowance
Claims 13-16 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the prior art fails to disclose singly or in combination before the effective filing date, the claimed medication injection device.
The closest prior art of record is Ogawa et al. (WO 2011122395 hereinafter 'Ogawa'). Ogawa teaches a medication injection device (1) comprising: 
a housing (2,37) having a skin-facing surface (underside of 37) configured to contact a user's skin (see annotated Fig 3.1); 
a skin displacement structure (36) extending from and surrounded by the skin-facing surface (37; it is interpreted that 37 radially surrounds skin displacement structure 36), said skin displacement structure (36) including an injection needle aperture positioned therein and defining an injection needle aperture opening (3a; where the needle 12 extends from the center portion of 36); 
an injection needle (10) that slidably (see Figs 3 and 5; the needle is slidable within device 1) extends out of the injection needle aperture opening and beyond the skin displacement structure (see Fig 3; needle tip 12 is beyond skin displacement structure 36), said injection needle aperture containing a septum (shaded area 17, 18, 23; see annotated fig 3.1) that is positioned within the skin displacement structure, where the septum contacts and guides the injection needle as it slidably extends (septum is radially within 36); 
the skin displacement structure serving to compress tissue around the injection needle aperture opening and thereby creating a tissue pressure zone around the injection needle aperture opening having higher pressure than in tissue outwardly of the tissue pressure zone (see annotated Fig 3.1, dark gray area is compressed by 36 where the needle 12 is inserted as opposed to the tissue area by 37; Also see Pg. 10 para. 2 teaching that when 36 is pressed into the skin, there is tension applied to the skin which ensures penetration of the needle).  
	Ogawa does not teach or make obvious the medication injection device wherein the injection needle is movable from an initial retracted position to an injection position extending to a selected subcutaneous depth for injection and back to a final retracted position after an injection is complete, the medication injection device being configured to maintain the tissue pressure zone after the needle returns to the final retracted position. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Ogawa to satisfy these limitations in combination with the rest of the limitations of claim 13. 


    PNG
    media_image1.png
    496
    424
    media_image1.png
    Greyscale

Annotated Fig 3.1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783